     Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 1 of 10 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI

GREENWICH INSURANCE COMPANY,                   )
                                               )
                     Plaintiff,                )
                                               )
v.                                             )   Case No.
                                               )
MATT MURRAY TRUCKING,                          )
Serve R/A: 3725 Hwy O.                         )
           Farmington, Missouri 63640          )
                                               )
JAMES KRAMER,                                  )
Serve: 415 Ethel Ave.                          )
        Park Hills, Missouri 63601             )
                                               )
EVALIA NAVARRO,                                )
Serve: 712 S. Bond                             )
        Cuba, Missouri 65453                   )
                                               )
BETTY COUNTS,                                  )
Serve: 94 Center Point Rd.                     )
       Steelville, Missouri 65565              )
                                               )
C.C.1, by and through his natural              )
Mother and general guardian, BETTY             )
COUNTS,                                        )
Serve: 94 Center Point Rd.                     )
       Steelville, Missouri 65565              )
                                               )
C.C.2, by and through her natural Mother       )
and general guardian BETTY COUNTS,             )
Serve: 94 Center Point Rd.                     )
       Steelville, Missouri 65565              )
                                               )
                     Defendants.               )


                  COMPLAINT FOR DECLARATORY JUDGMENT

      Greenwich Insurance Company (“Greenwich”), by and through its undersigned counsel,

for their Complaint for Declaratory Judgment against MM Trucking LLC (“MM Trucking”),
      Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 2 of 10 PageID #: 2




James Kramer (“Kramer”), Evalia Navarro (“Navarro”), Betty Counts, C.C.1, and C.C.2

(collectively, “Defendants”), states as follows:

                                  NATURE OF THE ACTION

       1.      This action involves a dispute regarding insurance coverage for claims arising out

of an automobile accident that involved a semi-truck and trailer owned by MM Trucking and

driven by Kramer that was hauling cargo for Menard, Inc.’s (“Menard”), including a wrongful

death lawsuit brought by Navarro for the death of her husband, who perished in the accident (the

“Navarro Lawsuit”) and bodily injury claims asserted by Betty Counts and two minors C.C.1 and

C.C.2 (collectively, the “Counts”), who also allegedly suffered injuries in the accident.

       2.      Greenwich issued to Menard a Commercial Lines Policy, bearing policy number

RAD9437730, for the policy period November 1, 2019 to November 1, 2020, which contains a

Commercial Automobile Coverage Part (the “Menard Policy”). Subject to its terms, conditions,

exclusions, and limitations, the Menard Policy provides limits of liability of $5 million for each

“accident,” subject to a $500,000 each “accident” deductible. A true and correct copy of the

Menard Policy is attached hereto as Exhibit A.

       3.      On December 17, 2020, MM Trucking and Kramer’s counsel issued

correspondence to Greenwich claiming that they “believe” the Menard Policy covers them for the

Navarro Lawsuit and tendering a settlement demand from Navarro.

       4.      On January 26, 2020, MM Trucking and Kramer’s counsel clarified that the

settlement demand also covered the bodily injury claims by the Counts.

       5.      On or about February 1, 2021, Greenwich issued correspondence to MM Trucking

and Kramer explaining that the accident was not covered under the Menard Policy because it did

not involve a “covered auto” within the meaning of the Menard Policy and because MM Trucking

and Kramer do not qualify as “insureds” under the Menard Policy. Greenwich also reserved the

                                                   2
      Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 3 of 10 PageID #: 3




right to deny or limit coverage on additional grounds, including for any amounts that are not

insurable under applicable law, including but not limited to any amounts attributable to intentional

misconduct, punitive damages and/or amounts that would be restitutionary in nature.

       6.      Upon information and belief, MM Trucking and Kramer have threatened to enter

into an agreement pursuant to Mo. Rev. Stat. § 537.065 and assign alleged rights of MM Trucking

and Kramer to Navarro and/or Counts under the Menard Policy as well as alleged causes of action

for extra-contractual and tort damages against Greenwich.

       7.      An actual controversy exists between Greenwich and Defendants regarding

Greenwich’s obligations, if any, to indemnify Defendants under the Menard Policy with regard to

any claims arising out of the April 17, 2020 accident, including the Navarro Lawsuit and the

Counts’s bodily injury claims.

                                            PARTIES

       8.      Defendant MM Trucking is a Missouri limited liability company that is registered

to do business in Missouri. Upon information and belief, the members of MM Trucking are

Missouri citizens.

       9.      Defendant James Kramer is an individual who is a Missouri citizen and was, or is,

an employee of MM Trucking.

       10.     Defendant Navarro is an individual who is a Missouri citizen.

       11.     Defendant Betty Counts is an individual who is a Missouri citizen.

       12.     Defendant C.C.1, a minor, is a Missouri citizen residing with his natural mother

and general guardian, Betty Counts.

       13.     Defendant C.C.2, a minor, is a Missouri citizen residing with her natural mother

and general guardian, Betty Counts.



                                                 3
        Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 4 of 10 PageID #: 4




         14.    Greenwich is a Delaware insurance company with its principal place of business in

Stamford, Connecticut. As such, it is a Delaware citizen.

                                 JURISDICTION AND VENUE

         15.    This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332. This dispute is between citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

         16.    Declaratory relief is authorized pursuant to 28 U.S.C. § 2201.

         17.    This Court has personal jurisdiction over all Defendants.

         18.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because all

Defendants are subject to personal jurisdiction in this Court.

         19.    Venue is also proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this district.

                                  FACTUAL ALLEGATIONS

         20.    The complaint in the Navarro Lawsuit was filed on May 26, 2020 by Navarro

against MM Trucking, Kramer, and Menard.

         21.    Navarro seeks damages for the alleged wrongful death of her husband, Sergio

Navarro, due to the alleged negligence of Menard, MM Trucking, and Kramer.

         22.    Navarro alleges that on April 17, 2020, Kramer was operating a 2004 Wester Star

49X tractor-truck VIN 5KJJABAS94PM18893 (the “Truck”) and trailer (the “Trailer”) that

crossed the center line of Mo-19 and struck a 2009 Chevrolet Van driven by Sergio Navarro, who

suffered fatal injuries.

         23.    Navarro voluntarily dismissed Menard from the Navarro Lawsuit on January 21,

2021.


                                                  4
      Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 5 of 10 PageID #: 5




       24.     At the time of the accident, Kramer was driving a Truck and Trailer owned by MM

Trucking that was hauling freight belonging to Menard.

       25.     At the time of the accident, MM Trucking and Kramer were independent

contractors for Menard.

       26.     MM Trucking and Kramer are not and were not agents or employees of Menard at

the time of the accident.

       27.     Menard exercised no control over MM Trucking or Kramer.

       28.     In the Navarro Lawsuit, MM Trucking and Kramer deny that they “were working

as the agents or employees of [] Menard, hauling Menard’s freight in an attached trailer owned,

leased, and/or otherwise controlled managed, or operated at the direction of Menard.”

       29.     In the Navarro Lawsuit, MM Trucking and Kramer deny that “[a]t the time of the

crash and at all relevant times, defendant Kramer was acting within the course and scope of his

employment and for a business purpose of Menard and for Menard’s benefit.”

       30.     At the time of the accident, Kramer was acting within the course and scope of his

employment with MM Trucking.

       31.     Kramer is listed as a “Rated driver” in Progressive Commercial Auto Insurance

Policy No. 01503362 issued to MM Trucking for the December 6, 2019 to December 6. 2020

policy period (the “MM Trucking Policy”).

       32.     The Truck and Trailer involved in the accident were insured by Progressive under

the MM Trucking Policy.

       33.     Progressive is providing a defense to Kramer and MM Trucking in the Navarro

Lawsuit under the MM Trucking Policy.

       34.     Kramer and MM Trucking have demanded coverage under the Menard Policy.



                                               5
      Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 6 of 10 PageID #: 6




       35.     The Menard Policy provides, in pertinent part, as follows:

               We will pay on all sums an “insured” legally must pay as damages because
               of “bodily injury” or “property damage” to which this insurance applies,
               caused by an “accident” and resulting from the ownership, maintenance or
               use of a covered “auto”.

       36.     Under the Policy, “Auto” means:

               1. A land motor vehicle “trailer” or semitrailer designed for travel on public
                   roads; or

               2. Any other land vehicle that is subject to compulsory or financial
                  responsibility law or other motor vehicle insurance law where it is
                  licensed or principally garaged.

               However, “auto” does not include “mobile equipment.”

       37.     Under the Policy “Trailer” includes semitrailer.

       38.     “‘Insured’ means any person or organization qualifying as an insured in the Who

Is An Insured provision of the applicable coverage. Except and with respect to the Limit of

Insurance, the coverage afforded applies separately to each insured who is seeking coverage or

against whom a claim or ‘suit’ is brought.”

       39.     The Who Is An Insured provision in the Policy provides, in relevant part:

               1. Who Is An Insured

                 The following are “insureds”:

                 a. For any covered “auto”, you, any subsidiary, affiliate or organization,
                     including a partnership or joint venture as may now exist or hereafter
                     be constituted over which you assume active management or
                     maintain ownership or majority interest . . . .

                 b. Anyone else while using with your permission a covered “auto” you
                    own, hire or borrow except:



                                                 6
      Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 7 of 10 PageID #: 7




                     (1) The owner or anyone else from whom you hire or borrow a
                        covered “auto”.

                           This exception does not apply if the covered “auto” is a “trailer”
                           connected to a covered “auto” you own.

                     (2)     Your “employee” if the covered “auto” is owned by that
                           “employee” or a member of his or her household.

                     (3) Someone using a covered “auto” while he or she is working in a
                         business of selling, servicing, repairing, parking or storing
                         “autos” unless that business is yours.

                     (4) Anyone other than your “employees”, partners (if you are a
                         partnership), members (if you are a limited liability company) or
                         a lessee or borrower or any of their “employees”, while moving
                         property to or from a covered “auto”.

                     (5) A partner (if you are a partnership) or a member (if you are a
                        limited liability company) for a covered “auto” owned by him or
                        her or a member of his or her household.

                 c. Anyone liable for the conduct of an “insured” described above but
                    only to the extent of that liability.

       40.     Subject to its terms, conditions, exclusions, and limitations, the Menard Policy

covers “sums an ‘insured’ legally must pay as damages because of ‘bodily injury’ or ‘property

damage’ to which this insurance applies, caused by an ‘accident’ and resulting from the ownership,

maintenance or use of a covered ‘auto.’”

       41.     At the time of the accident, Kramer, driving a Truck and Trailer owned by his

employer, MM Trucking, was hauling Menard’s cargo.

       42.     At the time of the accident, the Truck and Trailer were not owned, leased, hired,

rented or borrowed by Menard.

       43.     No “covered auto” was involved in the accident.




                                                  7
      Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 8 of 10 PageID #: 8




       44.     At the time of the accident, Kramer and MM Trucking were not “using . . . a

covered ‘auto’ [Menard] own[s.]”

       45.     At the time of the accident, Kramer and MM Trucking were not “using . . . a

covered ‘auto’ [Menard] . . . hire[d] or borrow[ed].”

       46.     At the time of the accident, Kramer and MM Trucking were not using the Tractor

or Trailer with Menard’s permission.

       47.     Menard’s permission was not needed for Kramer or MM Trucking to use the

Tractor or Trailer belonging to MM Trucking.

       48.     MM Trucking and Kramer are not “insureds” for purposes of definition 1.b. in the

Who Is An Insured provision of the Menard Policy.

       49.     Alternatively, even if MM Trucking and Kramer were to assert that the Truck

and/or Trailer qualify as covered “autos” that were “hired” or “borrowed” by Menard (which they

were not), MM Trucking and Kramer are the “owner or anyone else” from whom Menard

purportedly “hired” or “borrowed” such covered “auto.”

       50.     Therefore, MM Trucking and Kramer are not “insureds” based on paragraph 1.b.(1)

in the Who Is An Insured provision of the Menard Policy.

       51.     Navarro has voluntarily dismissed Menard from the Navarro Lawsuit and is not

seeking to hold MM Trucking or Kramer liable for the conduct of Menard or any other “insured”

under the Menard Policy.

       52.     MM Trucking and Kramer also do not qualify as “insureds” under definition c in

the Who Is An Insured provision of the Menard Policy.

       53.     As a result, MM Trucking and Kramer are not “insureds” under the Menard Policy.

                                                 8
      Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 9 of 10 PageID #: 9




COUNT I - NO DUTY TO INDEMNIFY DEFENDANTS AS THE ACCIDENT DID NOT
              ARISE OUT OF THE USE OF A “COVERED AUTO”

        54.      Greenwich reasserts and incorporates by reference the above Paragraphs as if fully

set forth herein.

        55.      An actual controversy exists between Greenwich and Defendants regarding

whether the Menard Policy obligates Greenwich to indemnify Defendants for any judgment in, or

settlement of, the Navarro Lawsuit and the Counts’s bodily injury claims.

        56.      Greenwich is entitled to a declaration pursuant to 28 U.S.C. § 2201 that the Menard

Policy does not obligate it to indemnify Defendants in the Navarro Lawsuit or for any bodily injury

claims by the Counts.

      COUNT II - NO DUTY TO INDEMNIFY DEFENDANTS AS THEY ARE NOT
                   “INSUREDS” UNDER THE MENARD POLICY

        57.      Greenwich reasserts and incorporates by reference the above Paragraphs as if fully

set forth herein.

        58.      An actual controversy exists between Greenwich and Defendants regarding

whether the Menard Policy obligates Greenwich to indemnify Defendants for any judgment in, or

settlement of, the Navarro Lawsuit and the Counts’s bodily injury claims.

        59.      Greenwich is entitled to a declaration pursuant to 28 U.S.C. § 2201 that the Menard

Policy does not obligate it to indemnify Defendants for the Navarro Lawsuit or for any bodily

injury claims by the Counts.

                                     PRAYER FOR RELIEF

        WHEREFORE, Greenwich respectfully requests that this Court enter a judgment for

Greenwich, adjusting and declaring:

        A. That the Truck and Trailer involved in the April 17, 2020 accident are not covered

              “autos” within the meaning of the Menard Policy;

                                                  9
    Case: 4:21-cv-00202 Doc. #: 1 Filed: 02/18/21 Page: 10 of 10 PageID #: 10




      B. That Defendants MM Trucking and Kramer are not “insureds” within the meaning of

          the Menard Policy, such that they are not entitled to coverage under the Menard Policy;

      C. That Defendants MM Trucking and Kramer are not entitled to coverage under the

          Menard Policy for any claims arising out of the April 17, 2020 accident, including any

          claims made by Navarro and the Counts;

      D. That Greenwich owes no duty to indemnify MM Trucking or Kramer for any claims

          arising out of the April 17, 2020 accident, including any claims made by Navarro and

          the Counts; and

      E. That Greenwich is entitled to all such other and further relief as the Court deems

          equitably just and proper.

Dated: February 18, 2021                           Respectfully Submitted,

                                                   DENTONS US LLP

                                                   By: /s/ Roger K. Heidenreich
                                                   Roger K. Heidenreich MO Bar No. 40898
                                                   One Metropolitan Square
                                                   211 N. Broadway, Suite 3000
                                                   St. Louis, Missouri 63102
                                                   Telephone: 314-241-1800
                                                   Facsimile: 314-259-5959
                                                   Roger.Heidenreich@dentons.com

                                                   Samantha J. Wenger MO Bar No. 64230
                                                   Admission Pending
                                                   4520 Main Street, Suite 1100
                                                   Kansas City, Missouri 64111
                                                   Telephone: 816.460.2400
                                                   Facsimile: 816.531.7545
                                                   Samantha.Wenger@dentons.com

                                                   Attorneys for Plaintiffs




                                              10
